            Case 2:20-cv-00079-SMJ                  ECF No. 19           filed 03/08/21    PageID.941 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                          FILED IN THE
                                                                  for the_                                 U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
                           EMILIE K.,                                                                 Mar 08, 2021
                                                                                                          SEAN F. MCAVOY, CLERK
                                                                     )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-cv-00079-SMJ
                                                                     )
             ANDREW SAUL, Commissioner of
                   Social Security,                                  )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED. Defendant’s Motion for Summary Judgment, ECF
’
              No. 16, is GRANTED. Judgment is entered for Defendant.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             SALVADOR MENDOZA, JR.                                           on motions
      for Summary Judgment, ECF Nos. 15 and 16.


Date: 3/8/2021                                                               CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                             Lennie Rasmussen
